DETAILED ACTION
Claims 1-11 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/7/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, there is a lack of antecedent basis for the phrases “the annular core”, “annular first core and second core”, and “annular third core and fourth core”.
The Examiner suggests that the rejection of claim 1 may be overcome by amending the claim such that the phrase “a core” in line 2 read as “an annular core”, the phrase “annular first core and second core” in lines 7-8 read as “an annular first core and second core”, and the phrase “annular third core and fourth core” in lines 17-18 read as “an annular third core and fourth core”.

Regarding claim 6, there is a lack of antecedent basis for the phrases “the annular core”, “annular first core and second core”, and “annular third core and fourth core”.
The Examiner suggests that the rejection of claim 6 may be overcome by amending the claim such that the phrase “a core” in line 2 read as “an annular core”, the phrase “annular first core and second core” in lines 7-8 read as “an annular first core and second core”, and the phrase “annular third core and fourth core” in lines 17-18 read as “an annular third core and fourth core”.

Regarding claims 2-5 and 7-11, these claims are rejected for failing to remedy the rejections of claims 1 and 6 above under 35 U.S.C. 112(b).

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-11, Masaki et al. (US PGPUB 2005/0160835 A1, hereinafter Masaki) represents the best art of record. However, Masaki fails to encompass all of the limitations of independent claims 1 and 6 as best understood.
Regarding claims 1 and 6, Masaki teaches a torque detection sensor (see Abstract; see also Fig. 1-5C; see also [0060]-[0074], description of torque detection sensor) measuring variation of magnetic permeability by variation of coil impedance in magnetic circuits formed between a core (2) and an object (1) to be detected by energizing coils (3/4) attached to the annular core provided around the object to be detected  (see Fig. 4 and 5a-c, coil units 3 and 4 attached to annular core 2), the sensor comprising: a first torque detection part arranged in a circumferential direction (see Fig. 4, first coil unit 3 arranged in a circumferential direction), having a first energizing circuit with an inclination of +45 degrees with respect to an axial center direction of the object to be detected are connected in series (see Fig. 4, angle of first coil unit 3 shown); and a second torque detection part arranged in a circumferential direction (see Fig. 4, second coil unit 4), having a second energizing circuit arranged with the inclination of -45 degrees with respect to the axial center direction of the object to be detected are connected in series (see Fig. 4, angle of second coil unit 4), wherein the first torque detection part and the second torque detection part are stacked and arranged in mirror symmetry with respect to a symmetry plane orthogonal to the axial center direction of the object to be detected (see Fig. 1 and 4, first coil unit 3 and second coil unit 4 arranged in a mirror symmetry along the axial center direction of the object 1 as shown).
Masaki fails to teach (emphasis added by Examiner) a torque detection sensor measuring variation of magnetic permeability by variation of coil impedance in magnetic circuits formed between a core and an object to be detected by energizing coils wound around teeth provided to protrude from the annular core provided around the object to be detected at plural places, the sensor comprising: a first torque detection part in which a plurality of first teeth and second teeth are provided to protrude in staggered arrangement in annular first core and second core in a circumferential direction, having a first energizing circuit in which first coils wound around the first teeth and second coils wound around the second teeth arranged with an inclination of +45 degrees with respect to an axial center direction of the object to be detected are connected in series, and a second energizing circuit in which the first coils wound around the first teeth and the second coils wound around the second teeth arranged with an inclination of -45 degrees with respect to the axial center direction of the object to be detected are connected in series; and a second torque detection part in which a plurality of third teeth and fourth teeth are provided to protrude in staggered arrangement in annular third core and fourth core in a circumferential direction, having a third energizing circuit in which third coils wound around the third teeth and fourth coils wound around the fourth teeth arranged with the inclination of +45 degrees with respect to the axial center direction of the object to be detected are connected in series, and a fourth energizing circuit in which the third coils wound around the third teeth and the fourth coils wound around the fourth teeth arranged with the inclination of -45 degrees with respect to the axial center direction of the object to be detected are connected in series, wherein the first torque detection part and the second torque detection part are stacked so that the first energizing circuit and the third energizing circuit are arranged in mirror symmetry as well as the second energizing circuit and the fourth energizing circuit are arranged in mirror symmetry with respect to a symmetry plane orthogonal to the axial center direction of the object to be detected (claim 1).
Additionally, Masaki fails to teach (emphasis added by Examiner) a torque detection sensor measuring variation of magnetic permeability by variation of coil impedance in magnetic circuits formed between a core and an object to be detected by energizing coils wound around teeth provided to protrude from the annular core provided around the object to be detected at plural places, the sensor comprising: a first torque detection part in which a plurality of first teeth and second teeth are provided to protrude in staggered arrangement in annular first core and second core in a circumferential direction, having a first energizing circuit in which first coils wound around the first teeth and second coils wound around the second teeth arranged with an inclination of +45 degrees with respect to an axial center direction of the object to be detected are connected in series, and a second energizing circuit in which the first coils wound around the first teeth and the second coils wound around the second teeth arranged with an inclination of -45 degrees with respect to the axial center direction of the object to be detected are connected in series; and a second torque detection part in which a plurality of third teeth and fourth teeth are provided to protrude in staggered arrangement in annular third core and fourth core in a circumferential direction, having a third energizing circuit in which third coils wound around the third teeth and fourth coils wound around the fourth teeth arranged with the inclination of +45 degrees with respect to the axial center direction of the object to be detected are connected in series, and a fourth energizing circuit in which the third coils wound around the third teeth and the fourth coils wound around the fourth teeth arranged with the inclination of -45 degrees with respect to the axial center direction of the object to be detected are connected in series, wherein the first torque detection part and the second torque detection part are stacked so that layouts are the same between the first energizing circuit and the third energizing circuit, and layouts are the same between the second energizing circuit and the fourth energizing circuit in the axial center direction and the circumferential direction of the object to be detected (claim 6).
Hence the best prior art or record fails to teach the invention as set forth in independent claims 1 and 6 and the examiner can find no teachings for a torque detection sensor as specifically claimed, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855